NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited . R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-3289-17T4

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

v.

ARTIC M. ROGERS, a/k/a
ARTIC ROGERTS and
ROGERS ARTIC,

     Defendant-Appellant.
______________________________

                    Submitted April 9, 2019 – Decided April 22, 2019

                    Before Judges Fisher and Geiger.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Middlesex County, Indictment Nos. 11-03-
                    0401 and 11-03-0405.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Michele Erica Friedman, Assistant Deputy
                    Public Defender, of counsel and on the brief).

                    Andrew C. Carey, Middlesex County Prosecutor,
                    attorney for respondent (Patrick F. Galdieri, Assistant
                    Prosecutor, of counsel and on the brief).
PER CURIAM

      Defendant Artic Rogers appeals from a Law Division determination that

he was not entitled to 132 days of jail credit it previously awarded. We affirm.

      In December 2010, defendant was arrested at a motel in Piscataway

Township on various charges related to unlawful possession of a handgun a nd

promoting prostitution. Defendant posted bail and was released from jail the

next day.   In March 2011, a Middlesex County Grand Jury returned two

indictments against defendant related to that arrest. Indictment No. 11-03-0401

charged defendant with second-degree unlawful possession of a weapon,

N.J.S.A. 2C:39-5(b) and 2C:58-4 (count one); third-degree promoting

prostitution, N.J.S.A. 2C:34-1(b)(2) (count two); and fourth-degree possession

of a defaced firearm, N.J.S.A. 2C:39-3(d) (count three). Indictment No. 11-03-

0405 charged defendant with second-degree certain persons not to have

weapons, N.J.S.A 2C:39-7(b). Defendant failed to appear for arraignment on

those charges, and a bench warrant was issued for his arrest.

      Defendant was arrested in January 2011 in New York on unrelated charges

of kidnapping, assault, compelling prostitution, and use of a child less than

seventeen years old in a sexual performance. Defendant was subsequently

arrested for additional prostitution-related offenses committed in New York in


                                                                         A-3289-17T4
                                       2
April 2012. It appears defendant was detained pending disposition of his New

York charges after that arrest. On November 21, 2016, defendant pleaded guilty

to kidnapping and sex trafficking in New York and was sentenced to eleven

years imprisonment and five years of post-release supervision.

      The Middlesex County Prosecutor's Office lodged a detainer with New

York authorities that sought defendant's transfer to New Jersey for prosecution

of the two indictments. Defendant waived extradition pursuant to Article III of

the Interstate Agreement on Detainers, N.J.S.A. 2A:159A-1 to -15 (IAD). On

September 19, 2017, defendant was transferred to New Jersey.

      On December 18, 2017, defendant pleaded guilty to amended charges of

third-degree conspiracy to commit theft of hotel services, N.J.S.A. 2C:20-8(a)

and N.J.S.A. 2C:5-2, on Indictment No. 11-03-0401, and knowingly violating

firearms regulations, N.J.S.A. 2C:39-10(a)(1), on Indictment No. 11-03-0405.

On January 29, 2018, defendant was sentenced to a three-year prison term on

the theft of hotel services and a concurrent eighteen month term on the violation

of firearms regulations. Both sentences were made concurrent to defendant's

New York sentence. The remaining charges were dismissed.

      Defendant's judgment of conviction (JOC) awarded a total of 135 days of

jail credit with 132 of those days representing the time from September 19, 2017


                                                                         A-3289-17T4
                                       3
to January 29, 2018. One month later, the trial court entered an amended JOC,

which eliminated the 132 days of jail credit attributable to the time held in New

Jersey under the IAD.

      Defendant raises a single argument on appeal:

            [DEFENDANT] IS ENTITLED TO              132 DAYS OF
            ADDITIONAL JAIL CREDIT, TO              REFLECT HIS
            PRETRIAL INCARCERATION IN               NEW JERSEY
            WHILE BEING HELD ON THE                  INTERSTATE
            AGREEMENT ON DETAINERS.

We find no merit in this argument and affirm.

      "The IAD is an agreement among contracting states which sets out

circumstances under which a party state may obtain temporary custody of a

prisoner incarcerated in another jurisdiction." State v. Joe, 228 N.J. 125, 132

(2017) (quoting State v. Cook, 330 N.J. Super. 395, 412 (App. Div. 2000)). The

IAD is designed "'to encourage the expeditious and orderly disposition of

[outstanding] charges' and to determine the status of all detainers based on

'untried indictments, informations or complaints.'" State v. Carreker, 172 N.J.
100, 114 (2002) (alteration in original) (quoting N.J.S.A. 2A:159A -1).

      Pursuant to Article III of the IAD, once "a detainer is filed, a defendant

serving an out-of-state prison term may request that New Jersey authorities

resolve their untried indictments within 180 days of the request." Joe, 228 N.J.


                                                                          A-3289-17T4
                                       4
at 132 (quoting N.J.S.A. 2A:159A-3(a)). If a defendant makes such an Article

III request, the "sending State 1 shall offer to deliver temporary custody" of the

defendant to New Jersey[2] authorities so the defendant can resolve his or her

New Jersey indictments in a "speedy and efficient" manner. N.J.S.A. 2A:159A-

5(a). The receiving state's "temporary custody" is for the sole purpose of

resolving the charges that form the basis of the detainer. N.J.S.A. 2A:159A-

5(d). The prisoner must be returned to the sending State "[a]t the earliest

practicable time."    N.J.S.A. 2A:159A-5(e).       While the prisoner is in the

temporary custody of the receiving state, "time being served on the [sending

State] sentence shall continue to run." N.J.S.A. 2A:159A-5(f). "For all purposes

other than that for which temporary custody . . . is exercised, the prisoner shall

be deemed to remain in the custody of and subject to the jurisdiction of the

sending State . . . ." N.J.S.A. 2A:159A-5(g).

      Rule 3:21-8 provides a "defendant shall receive credit on the term of a

custodial sentence for any time served in custody in jail or in a state hospital



1
  The "sending state" is the state in which the defendant is incarcerated at the
time he or she "initiates a request for final disposition pursuant to Article III" of
the IAD. N.J.S.A. 2A:159A-2(b). Here, New York is the sending state.
2
  The "receiving state" is the state in which the defendant is tried pursuant to
Article III. N.J.S.A. 2A:159A-2(c). Here, New Jersey is the receiving state.
                                                                             A-3289-17T4
                                         5
between arrest and the imposition of sentence." State v. C.H., 228 N.J. 111, 117

(2017) (quoting R. 3:21-8). "These credits for pre-sentence custody are referred

to as 'jail credits.'" Ibid. (quoting State v. Rawls, 219 N.J. 185, 192 (2014)).

"Jail credits are 'mandatory, not discretionary,' when Rule 3:21-8 applies." Joe,
228 N.J. at 130 (quoting State v. Hernandez, 208 N.J. 24, 37 (2011)).

      Jail credits are "day-for-day credits" that are applied to the "front end" of

a defendant's sentence, thereby reducing the defendant's overall sentence and

any term of parole ineligibility. Rawls, 219 N.J. at 193 (quoting Hernandez, 208
N.J. at 37). We review a defendant's challenge to an award or denial of jail

credits de novo. State v. DiAngelo, 434 N.J. Super. 443, 451 (App. Div. 2014).

      In Hernandez, the Court held Rule 3:21-8 entitled defendants to "jail

credits, which are earned prior to the imposition of the first custodial sentence,"

for time spent in presentence custody against all sentences imposed on all

convictions. 208 N.J. at 50. However, "once the first sentence is imposed, a

defendant awaiting imposition of another sentence accrues no more jail credit

under Rule 3:21-8." Ibid.

      Defendant acknowledges he is not entitled to the jail credit he seeks under

the holding of State v. Council, 137 N.J. Super. 306 (App. Div. 1975). He




                                                                           A-3289-17T4
                                        6
contends the reasoning in Council has been so eroded by Hernandez that it

should no longer be considered good law. Defendant is mistaken.

      In Council, we held defendants placed in the temporary custody of New

Jersey authorities pursuant to the IAD were not entitled to jail credit for the time

they spent in New Jersey while awaiting the disposition of their charges in this

State because their sentence in the sending state continued to run. 137 N.J.

Super. at 309. We noted that "[w]hen there is such transfer of temporary

custody, the person already incarcerated suffers no additional restriction on his

freedom." Ibid. (citing State v. Thompson, 133 N.J. Super. 180, 187 (App. Div.

1975)). Thus, as long as the defendant's incarceration in the sending state is for

an unrelated offense and his detention in New Jersey does not "in any way

lengthen[] his stay in that institution," the defendant is "not entitled " to jail

credits. Ibid.

      In Joe, which was also an IAD case, the Court stated, "the crux" of the

analysis in Council – "that confinement must result from New Jersey charges

and detainers alone to justify jail credit" – and its holding, "remain instructive

and were not abrogated by Hernandez." Joe, 228 N.J. at 136 (citations omitted).

Thus, contrary to defendant's assertions, the reasoning and holding in Council




                                                                            A-3289-17T4
                                         7
were not eroded by Hernandez and remain good law. Consequently, defendant

is not entitled to the jail credit he seeks.

      The Court's decision in Carreker further supports the conclusion that

defendant is not entitled to the jail credit he seeks. Carreker was serving a term

of imprisonment in New York but was returned to New Jersey pursuant to the

IAD. Carreker, 172 N.J. at 104. After Carreker was extradited to New Jersey,

she reached a plea agreement and was sentenced to "serve a four-year term to

run concurrent with her New York sentence." Ibid. The Court held Carreker

was not entitled to jail credit under Rule 3:21-8 because her "presentence

confinement in [New Jersey] was attributable not to a New Jersey offense, but

to the fact that, under N.J.S.A. 2A:159A-5(f) of the IAD, she was required to

continue her term of incarceration under her New York sentence." Id. at 115.

Notably, in Hernandez, the Court made clear it was not abrogating Carreker.

Hernandez, 208 N.J. at 44-45.

      Like the defendants in Council and Carreker, defendant was serving his

New York sentence while temporarily in New Jersey to dispose of the charges

in this case. "Under that circumstance, New Jersey jail credit does not apply."

Carreker, 172 N.J. at 115.

      Affirmed.


                                                                          A-3289-17T4
                                           8